DETAILED ACTION

This Office Action is in response to the amendment, filed on December 15, 2021.  Primary Examiner acknowledges Claims 21-38 are pending in this application, with Claims 21, 22, 24, 27, 30, and 32 having been currently amended, and Claims 1-20 and 39-68 having been cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Specifically, Claim 21, Line 18 recites “passage of the anti-asphyxia valve”; however, this term lacks antecedent basis as by Applicant’s amendment no “anti-asphyxia valve” has been introduced as related to the “anti-asphyxia valve assembly” of Lines 13-16.  It appears Applicant must correlate the “anti-asphyxia valve assembly” having “an anti-asphyxia valve”.  Still further, the remaining instances of “anti-asphyxia valve” as shown in Claims 22, 24, 25, and 27 are unclear if they should still be “anti-asphyxia valve” or if they should actually be referred to as “anti-asphyxia valve assembly”.  Dependent Claims 22-38 incorporate the indefinite subject matter from which they depend. Appropriate correction is required. 
Specifically, Claim 31 recites “an inlet tube”; however, the breadth and scope of this limitation is unclear.  Primary Examiner is unsure if the “inlet tube” is the same tube as the “breathing tube” of Claim 23 OR alternatively a different tube?  If this “inlet tube” is different from the “breathing tube” what is the relationship which permits the both of these tubes to be connected to the “main body of the frame”.  Dependent Claims 32-36 incorporate the indefinite subject matter from which they depend. Appropriate correction is required. 

Specially, Claim 37 recites the term “the recess”; however, by Applicant’s amendment this term now lacks antecedent basis. The parentage of Claim 37 goes to previous Claim 27, where Applicant removed the term “a recess” in lieu of “a curved surface”.  Consequently, as these terms are no longer consistent it appears the breadth and scope of the claim limitations are unclear. Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 21-26, 28-31, and 33-36 are rejected, as best understood by the Primary Examiner, under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Formica et al. (2013/0199537). 
nares portion 20, a mouth portion 40 and positioning and stabilizing structure, which may include headgear 60.” Para 0206) comprising a nasal sealing portion (22, “The nares portion 20 may include nares sealing portion 22, a decoupling portion 25, headgear connectors 21, a swivel ring 4, and a plug 3.” Para 0219) and an oral sealing portion (42, “A mouth portion 40 as illustrated in FIGS. 1-2 to 4 may include mouth sealing portion 42, a decoupling portion 45 to decouple forces applied to the mouth portion 40 from the mouth sealing portion 42, lower headgear connectors 41, and a swivel connector 44.” Para 0237), the nasal sealing portion (22) configured to seal on an under-side of the patient’s nose (best seen Figure 26); and a housing (8, “In FIG. 26, the flexible tube 5 is connected to the mouth portion 40 via a gusset 8 and an optional inline AAV (anti-asphyxia valve) adaptor 10, and does not utilize the elbow 2 and swivel connector 4.” Para 0368), wherein the seal (defined by the combination of 20 and 40) and the housing (8) form a breathing chamber (best seen Figure 26); and a frame (x02, “The swivel connector 544 may connect to elbow 502 and flexible hose 505, which delivers pressurized, breathable gas to the mask system 501.” Para 0251”) that is removably coupled to the mask assembly (best seen Figure 26), the frame (x02) comprising: a main body (x44, “The swivel connector 544 may connect to elbow 502 and flexible hose 505, which delivers pressurized, breathable gas to the mask system 501.” Para 0251) defining at least one headgear connector (x41, “The mouth portion 540 includes a mouth sealing portion 542, headgear connectors 541 for connecting to headgear 560, swivel connector 544 and foam patient contacting portion 569.”); an inlet opening (x52, best seen Figure 9) through which a flexible tube 5 is connected to the mouth portion 40 via a gusset 8 and an optional inline AAV (anti-asphyxia valve) adaptor 10, and does not utilize the elbow 2 and swivel connector 4.” Para 0368) is provided to the mask assembly (best seen Figure 26); and an anti-asphyxia valve assembly (10,  “In FIG. 26, the flexible tube 5 is connected to the mouth portion 40 via a gusset 8 and an optional inline AAV (anti-asphyxia valve) adaptor 10, and does not utilize the elbow 2 and swivel connector 4.” Para 0368; also see “The mask system be also be provided with an anti-asphyxia valve (AAV).” Para 0198 and Paras 0393 and 0521 which disclose additional orientations of the anti-asphyxia valve) in fluid communication with the inlet opening (x52), wherein the anti-asphyxia valve assembly (10) comprises a housing (defined by the valve holder) integrally formed with the frame (x02), wherein the main body (x44) of the frame (x02) defines at least a portion of a gas flow passage of an anti-asphyxia valve (defined by the valve retained within the “an optional inline AAV (anti-asphyxia valve) adaptor 10”). 
As to Claim 22, Formica discloses the anti-asphyxia valve (defined by the valve retained within the “an optional inline AAV (anti-asphyxia valve) adaptor 10”) of the frame (x02) comprises at least one vent passage (1002, “an AAV (anti-asphyxia valve), which may have and opening 1002 and a flap 1004. When pressure is applied to the mask system 993 such as delivered from an air delivery tube, the flap 1004 is in the closed position. When no pressure is applied, the flap 1004 moves to the open position 1006, allowing a user to breath through the opening 1002.” Para 0521) and at least one valve outlet (via opening as covered by 1004, “an AAV (anti-asphyxia valve), which may have and opening 1002 and a flap 1004. When pressure is applied to the mask system 993 such as delivered from an air delivery tube, the flap 1004 is in the flap 1004 moves to the open position 1006, allowing a user to breath through the opening 1002.” Para 0521). 
As to Claim 23, Formica discloses the frame (x02) comprises a tube connector (via 5,  “In FIG. 26, the flexible tube 5 is connected to the mouth portion 40 via a gusset 8 and an optional inline AAV (anti-asphyxia valve) adaptor 10, and does not utilize the elbow 2 and swivel connector 4.” Para 0368) coupled to the main body (x44) of the frame (x02) and configured to be connected to a breathing tube (5), wherein the tube connector (via 5) defines the inlet opening (x52). 
As to Claim 24, Formica discloses the tube connector (via 5) secures a valve member (1004) of the anti-asphyxia valve assembly (10) to the main body (x44) of the frame (x02), such that the valve member (1004) is in direct contact with the main body (x44) of the frame (x02). 
As to Claim 25, Formica discloses the frame (x02) defines a mask connector (x45, “The mouth portion may 540 also include an optional decoupling portion 545.” Para 0251) configured to secure the mask assembly (best seen Figure 26) to the frame (x02), wherein the mask connector (x45) defines a portion of the gas flow passage and is configured to receive a flow of gas from the inlet opening (x52) and the anti-asphyxia valve (10) and is configured to deliver the flow of gas to the mask assembly (best seen Figure 26). 
As to Claim 26, Formica discloses a front wall (defined by the connection of the mask connector to the main body) of the frame (x02) defines a portion of the gas flow passage of the respiratory mask. 
As to Claim 28, Formica discloses the nasal sealing portion (22) comprises a left nasal sealing surface (best seen Figure 12) and a right sealing surface (best seen Figure 12), wherein 
As to Claim 29, Formica discloses an outer portion (25) of each of the sealing surfaces is curved, and wherein a radius of curvature of the outer portions decreases in a rearward to forward direction with each of the outer portions (best seen Figure 26). 
As to Claim 30, Formica discloses an angle defined between the left and right sealing surfaces (best seen Figure 12) increases in a rearward to forward direction, such that an angle defined between the left and right sealing surfaces at a forward end is configured to be positioned closer to the frame than an angle defined between the left and right sealing surfaces (best seen Figure 12) at a rearward end.
As to Claim 31, Formica discloses an inlet tube (5) defines a portion of the gas flow passage and is relatively fixed to the main body (x44) of the frame (x02). 
	As to Claim 33, Formica discloses the inlet tube (5) extends downwardly from a bottom region of the front wall (defined by the connection of the mask connector to the main body) of the frame (x02). (Best seen Figure 26, wherein the inlet tube 5 drops down and back towards the user’s chin.)
	As to Claim 34, Formica discloses the inlet tube (5) includes a front surface that defines a continuous surface with a front surface of the front wall (defined by the connection of the mask connector to the main body) of the frame (x02). (Best seen Figure 26, wherein the inlet tube 5 drops down and back towards the user’s chin.)
	As to Claim 35, Formica discloses the inlet tube (5) is positioned at least partially rearward of the front surface of the front wall (defined by the connection of the mask 
	As to Claim 36, Formica discloses the inlet tube (5) includes a rear internal surface and a front internal surface, and wherein the rear internal surface extends away from the inlet opening and is angled toward the front internal surface. (Best seen Figure 26, wherein the inlet tube 5 drops down and back towards the user’s chin.)
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 32 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Formica et al. (2013/0199537) in view of Ng et al. (2010/0319700). 
As to Claim 32, Formica discloses the inlet tube (5) is associated with the main body (x44) of the frame (x02); ); yet does not expressly disclose the orientation of “integrally formed”.  
Ng teaches a respiratory mask (Figure 3), comprising: a mask assembly (1010, “the frame 1040 of the mask system 1010 is structured to maintain the cushion 1060, shroud 1020, and elbow 1070 in an operative position with respect to the patient's face.” Para 0096), a housing (1040, “The frame 1040 defines a breathing chamber or cavity adapted to receive the 
Regarding the remaining limitations,  Ng teaches the inlet  tube (defined by the connecting region as shown in Figure 3 whereby 1075 engages with 1032 of the frame 1020) is integrally formed (“held the elbow in place”) with the main body (“top end”) of the frame (7020).
Therefore, it would have been obvious to one having ordinary skill in the art to modify the inlet tube of Formica to be integrally formed as taught by Ng to hold the elbow in place with respect to the main body of the frame. 
As to Claim 38, Formica discloses a respiratory mask (Figure 25); yet does not expressly disclose the use of a bias flow vent.  
	Ng teaches a respiratory mask (Figure 3), comprising: a mask assembly
(1010, “the frame 1040 of the mask system 1010 is structured to maintain the cushion 1060,
shroud 1020, and elbow 1070 in an operative position with respect to the patient's face.” Para

(depending on the presence of pressurized gas), and structure for attaching the AAV, e.g., with
a snap-fit.” Para 0173) in fluid communication with the inlet opening (1032). 
	Regarding the remaining limitations,  Ng teaches the housing (1040) includes a bias vent (1076) that is positioned on opposing sides of the inlet opening (1032) and on a  front surface of the housing (1040) below the frame (1020), and wherein the bias vent (1076) is configured to exhaust air below a lower edge of the frame (1020). Ng does not appear to provide a structure that would preclude or prevent the exhaustion of air below a lower edge of the frame. The resultant effect of this bias flow vent (1076) is for permitting “gas washout” (Para 0097), whereby “the exhausted air is directed away from the patient and preferably their bed partner when the patient is sleeping.” (Para 0220).
	Therefore, it would have been obvious to one having ordinary skill in the art to modify the housing of Formica to include the use of a bias vent exhausting below the lower edge of the frame as taught by Ng to ensure the exhausted air is directed away from the patient and preferably their bed partner when the patient is sleeping.

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot. 
Although Primary Examiner appreciates Applicant’s amendments to the claims including the features of the “nasal sealing portion configure to seal on an under-side of the patient’s nose” and the orientation of the “anti-asphyxia valve assembly comprising a housing integrally formed with the frame”, the newly amended limitations do not appear to make contribution over newly located prior art reference Formica et al. (2013/0199537) which appears to show both of the aforementioned features. 
Yet, one amendment to the claims appears to have subject matter which if further developed may provide a pathway to allowable subject matter.  In particular, the newly added limitation of Claim 27 incorporating the features of a curved surface of the housing upon which matches a curved portion of the anti-asphyxia valve does not appear to be represented in the prior art made of record.  A more specific amendment may include the criticality of this feature as indicated in Para 0372 “This can help to reduce the obtrusiveness of the patient interface to the user and reduce hose pull” and further the specific relationship as cited in the original specification as filed “the valve recess 2726 has a curved surface that includes a curvature accommodating or matching a curvature of a rear surface/wall 2523 of the valve 2522.”.  In light of Applicant’s amendments incorporating a new reference to “a housing” Claim 21, Line 15 - the newly amended features of Claim 27 are unclear as the breath and scope of the “housing” is unclear.  A correction of the subject matter of Claim 27 more explicitly reciting the “rear surface/wall of the valve” appears to better correlate the subject matter of the original The lip 2738 can define an upper wall of the valve recess 2726. In some configurations, the lip 2738 can be positioned recessed relative to a front side of the housing 2102. In some embodiments, the lip 2738 can form at least a portion of the frame connector 2730 and/or the inlet 2732. When assembled, the lip 2738 can be positioned above the valve outlet 2720.”
	Regardless of the manner upon which Applicant chooses to further develop the claimed invention, Formica clearly does not disclose or teach the orientation of the “anti-asphyxia valve assembly” formed having a curved surface (recess) which “ accommodates at least a portion of the frame” (Para 0056), wherein the “frame can define at least a portion of a gas flow passage of the anti-asphyxia valve” (Para 0068) through “at least one valve outlet of the anti-asphyxia valve” (Para 0069), wherein “valve 2522 can be integrally formed with the frame 2178” (Para 0343), and “the valve recess 2726 has a curved surface that includes a curvature accommodating or matching a curvature of a rear surface/wall 2523 of the valve 2522” such that this orientation can “reduce the obtrusiveness of the patient interface to the user and reduce hose pull”.
	Primary Examiner notes the aforementioned paragraph is not an indication of allowable subject matter and will be subject to further search and consideration.  However, it appears upon a review of Applicant’s amendments as compared to the prior art made of record, this feature is provided by Primary Examiner to facilitate the overcoming of the instant rejection.  

	In light of the aforementioned reasoning, the non-final rejection has been made FINAL. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNETTE F DIXON whose telephone number is (571)272-3392. The examiner can normally be reached M-F 9-5 EST with flexible hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra D Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANNETTE FREDRICKA DIXON
Primary Examiner
Art Unit 3782



/Annette Dixon/Primary Examiner, Art Unit 3785